Citation Nr: 1502657	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to reimbursement for nursing home expenses provided to the surviving spouse of the Veteran from the accrued benefits awarded to the surviving spouse prior to her death.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1954 to March 1956.  The Veteran died in May 2008.  The Appellant is the son of the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeal (Board) from a March 2012 decision from the Department of Veterans Affairs (VA) Pension and Management Center (PMC) in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran's surviving spouse, D.Z., died on March [redacted], 2011.  

2.  D.Z. was awarded entitlement to VA death pension with aid and attendance by the PMC on March 21, 2011.  

3.  The Appellant, who is the D.Z.'s child, is over the age of 18 years and is not shown to have been permanently incapable of self-support before reaching the age of 18 years.

4.  The Appellant was awarded $2,157.10, which represented D.Z.'s funeral and marker expenses.  


CONCLUSION OF LAW

The Appellant is not entitled to reimbursement for nursing home expenses from accrued benefits owed to D.Z.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.57, 3.1000(a) (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d) (2014).  When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the Appellant in substantiating the claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The Appellant seeks reimbursement for expenses paid for the Veteran's surviving spouse nursing home fees.  The Appellant is of the opinion that since the surviving was awarded aid and attendance, which was granted because she was in a nursing home and required the constant help of another person in conducting her daily activities, he should be reimbursed for any out of pocket expenses he paid to the nursing home on behalf of the surviving spouse.  

However, the Board regrets having to inform the Appellant that he is not entitled to such reimbursement.  

The relevant facts are not in dispute.  The Veteran died in March 2008.  The Veteran's surviving spouse, D.Z., filed a claim for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits in June 2010 as well as an application for special monthly compensation for Aid and Attendance.  

On March 21, 2011, the Pension Management Center (PMC) granted entitlement to VA death pension with entitlement to aid and attendance effective June 7, 2010 and payable from July 1, 2010.  

On March 28, 2011, the RO was informed by the appellant that the Veteran's surviving spouse had passed away on March [redacted], 2011.  

The Appellant applied for accrued benefits due to a deceased beneficiary in April 2011 and he submitted evidence in the form of receipts from the surviving spouse's nursing and related funeral and burial expenses to support his claim.  In March 2012, the Appellant was notified that he was entitled to the surviving spouse's accrued benefits because he paid her last expenses.  He was issued a check in the amount of $2,157.10.  The Appellant was informed that he was not entitled to reimbursement for his lodging expenses because this is not considered a last expense of the surviving spouse.  Further, the Appellant was informed that he was not entitled to receive reimbursement for any part of the $27,606.57 paid for the surviving spouse's nursing care.  

In April 2012, the Appellant submitted a notice of disagreement with the March 2012 PMC decision.  He stated that because no VA benefits were paid prior to her death, that he should be entitled to reimbursement for the out of pocket expenses incurred to facilitate her care.  There is evidence that two checks were issued by the VA after the death of the surviving spouse for death pension and medical expenses.  The Appellant states that these checks were properly returned to the VA as required by law, but the VA benefits the surviving spouse would have been entitled to received should still be applicable to any incurred medical expenses she may have had prior to her death.  

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a) (2014); 38 C.F.R. § 3.1000(a) (2014).  Upon the death of an individual, any accrued benefits are payable to his or her spouse, or to others if the spouse is not alive. 38 U.S.C.A. § 5121(a)(2) (2014); 38 C.F.R. § 3.1000(a)(1) (2014).  

Under 38 U.S.C.A. § 5121(c) (2014), a claim for accrued benefits requires that the application be filed within one year after the date of death.  Accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares) or surviving parent.  Upon the death of a surviving spouse or remarried surviving spouse, to the children of the deceased Veteran.  38 U.S.C.A. § 5121(a)(2), (3) (2014); 38 C.F.R. § 3.1000(a)(1), (2) (2014).  In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (2014); 38 C.F.R. § 3.1000(a)(4) (2014).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001). 

Regarding whether the claim in this case is one for accrued benefits, the Board finds that it is.  The Board notes that in Wilkes, the Court of Appeals for Veterans Claims (Court) held that an award for retroactive disability compensation and special monthly compensation benefits, although paid in a lump sum for retroactive payment, are nevertheless considered to be "periodic" monetary benefits as defined in 38 U.S.C. § 101(13) (defining "compensation" to mean, inter alia, "a monthly payment made by the Secretary to the Veteran because of a service-connected disability").  Wilkes v. Principi 16 Vet. App. 237, 242 (2002).  Similarly, in this case, D.Z. was awarded a retroactive lump sum payment dating since July 1, 2010, in addition to monthly payments during her lifetime thereafter. See 38 U.S.C. § 101(15) ("pension" means a monthly or other periodic payment made by the Secretary . . . to a Veteran . . . or to a surviving spouse . . . because of the non-service-connected death of the Veteran).  Thus, the Board finds that the issue on appeal has been correctly characterized as a claim for accrued benefits pursuant to 38 C.F.R. § 3.1000 and 38 U.S.C.A. § 5121.

Thus, having determined that the claim at issue is for accrued benefits, the Board must now determine whether the Appellant is entitled to receive accrued benefits under that section.  Unfortunately, the Appellant's relationship to the Veteran does not give him standing to obtain payment of accrued benefits.  Both the United States Court of Appeals for Veterans' Claims (Veterans' Court) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have repeatedly affirmed VA denials of accrued-benefits claims by persons other than those listed in the statute and regulation. See Youngman v. Shinseki, 699 F.3d 1301, 1303-4 (Fed. Cir. 2012) (denying accrued benefits to a deceased Veteran's fiduciary for distribution to the Veteran's heirs); Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's estate); Richard v. West, 161 F.3d 719, 721-23 (Fed. Cir. 1998) (denying accrued benefits to a deceased Veteran's brother); Wilkes v. Principi, 16 Vet. App. 237, 242 (2002) (denying accrued benefits to a deceased Veteran's nephew); Morris v. Shinseki, 26 Vet. App. 494 (2014) (status as deceased Veteran's brother, which is not one of the categories of persons listed in section 5121(a), made Appellant ineligible for accrued benefits due and unpaid).

The crucial finding in each of the above cases is that the specific categories listed under 38 U.S.C. § 5121(a); 38 C.F.R. § 3.1000(a) govern who can be a valid accrued benefits claimant.  Here, there is no dispute as to this element. The Appellant is not the Veteran's spouse or dependent parent.  While he is a child of the Veteran's spouse, he does not meet the statutory criteria of a child under VA laws and regulations.  For accrued benefits, the term "child" is defined, in pertinent part, as: [a]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs. 38 C.F.R. § 3.57(a).  See also 38 U.S.C.A. § 101(4)(A) ; 38 C.F.R. § 3.1000(d)(2).  As the Appellant is over the age of 18 and not permanently incapable of self-support he does not meet the definition of a "child" for accrued benefits purposes.  

Accordingly, the Appellant only is entitled to reimbursement for the expense of his mother's last sickness and burial.  38 U.S.C.A. § 5121(a)(5) (2014); 38 C.F.R. § 3.1000(a)(4) (2014).  The Board notes that the Appellant was reimbursed for the Veteran's funeral and marker expenses in the amount of $2157.10.  He does not dispute this fact or the amount provided for the burial expenses.  

Rather, he is seeking payment of the amount representing the aid and attendance allowance which his mother was entitled to prior to her death.  The Board appreciates the fact that D.Z. was awarded benefits and had she not died prior to the issuance, receipt and negotiation of the check for retroactive benefits the funds would have been used to cover her nursing home care expenses. See 38 U.S.C. §§ 5121 , 5122; 38 C.F.R. § 3.1000; Wilkes v. Principi, 16 Vet. App. 237, 242-243 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C.A. § 5122 ).  Review of relevant rules and regulations governing payments of VA benefits following the death of the payee do not indicate or otherwise suggest that D.Z.'s estate is entitled to a benefit that she was awarded but had not received before she died.

The Court has interpreted the requirement that the check be "received" by a payee, for purposes of applying 38 U.S.C.A. § 5122 (2014), as requiring actual receipt by the payee during the payee's lifetime, that is, that the benefit payment be at least delivered to or under the control of the payee prior to the payee's death, even if not negotiated, signed, or used by the payee during his or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C.A. § 5122).  In essence, if the payment at issue was made to the payee after his or her death, the provisions of 38 U.S.C.A. § 5122 (2014) and 38 C.F.R. § 3.1003 (2014) are inapplicable; rather, the provisions of section 38 U.S.C.A. § 5121 (2014) govern as to an accrued benefits claim.  Id.  Here, the D.Z. passed away 9 days prior to the March 2011 decision and although the checks were issued, D.Z. was not alive to receive it. 

The Board is very sympathetic to the Appellant's claim.  Unfortunately, the law is dispositive on this issue, and entitlement to reimbursement for out of pocket expenses related to the surviving spouse's nursing care is not provided for under the law.  The Board is bound by the applicable law and regulations when determining a claim for VA benefits.  Regardless of the equities of the Appellant's situation, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, the Board has no discretion to afford benefits in this matter.



ORDER

Entitlement to reimbursement for nursing home expenses provided to the surviving spouse of the Veteran from the accrued benefits awarded to the surviving spouse prior to her death is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


